Fourth Court of Appeals
                               San Antonio, Texas
                                   September 27, 2021

                                  No. 04-21-00403-CR

                              Juan Ruben Sanchez CERDA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 229th Judicial District Court, Starr County, Texas
                              Trial Court No. 14-CRS-372
                      Jose Roberto (Bobby) Flores, Judge Presiding


                                     ORDER

       Jessie Salazar's Notification of Late Reporter's Record is hereby NOTED. Time is
extended until October 25, 2021.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court